Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Douglass on 8/2/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 10-15 are cancelled by this amendment.
A method for manufacturing a burner assembly for a gas turbine combustor, the burner assembly having a pilot burner extending along a longitudinal axis (A) and a premix burner  surrounding the pilot burner, the method comprising:
manufacturing at least one portion of the pilot burner  by  an additive manufacturing technique which includes:
	manufacturing a lance which is provided with an end tip, a first conduit supplied, in use, with a first fuel, and with a second conduit concentrically surrounding the first conduit supplied, in use, with air; and
extending from a first annular wall of the first conduit to a second annular wall of the second conduit connecting distinct parts of the pilot burner wherein, in use, a temperature difference (ΔT) between said distinct parts of the pilot burner is lower than a threshold value, wherein the at least one first thermal bridge connects the first annular wall of the first conduit having, when in use, a temperature of the first fuel with [[a]]the second annular wall of the second conduit having, when in use, an air temperature; 
	wherein the at least one first thermal bridge is hollow so as to create a channel within the at least one first thermal bridge for passage of the first fuel from the first conduit.
18.	The method according to claim 1, wherein the end tip is circular having an edge, an end surface defined by an end wall, and a gap between the edge and the end wall, the gap being in fluid communication with the second conduit. 
19.	The method according to claim 18, wherein the end tip includes a plurality of first nozzles arranged in a first circular formation on the edge, a plurality of second nozzles arranged in a second circular formation on the end surface, and a plurality of third nozzles arranged in the third circular formation in the gap. 
20.	The method according to claim 19, wherein the second circular formation and the third circular formation are [[is]] arranged inside the first circular formation. 
21. 	The method according to claim 19 [[18]], wherein the plurality of first nozzles connect to the first conduit and the second plurality of nozzles connect to the second conduit.
22. 	The method according to claim 19 [[18]], wherein the end tip includes a plurality of cooling nozzles arranged in a fourth circular formation on the end surface, each of the the air from the second conduit. 
23.	The method of claim 18, wherein the first fuel 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate and/or render obvious, either alone or in combination, a burner assembly with at least one thermal bridge extending from an annular wall of a first conduit to an annular wall of a second conduit concentrically surrounding the first conduit as described by claim 1.  Pertinent prior art include McCollum (US 3,022,630) and Widener et al. (US 2006/0191268).  McCollum teaches conduits with thermal bridges; however the conduits are not concentrically surrounding one another.  Widener teaches concentric conduits and thermal bridges which extend from an annular wall of the first conduit to an annular wall of the second conduit (54), but does not teach thermal bridges structurally capable of channeling a first fuel from the first conduit through the thermal bridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741